NUMBER 13-19-00440-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHRISTINA RENEE DRAPER,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 103rd District Court
                  of Cameron County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa

       Appellant, Christina Renee Draper, proceeding pro se, attempted to perfect an

appeal from a judgment revoking community supervision. We dismiss the appeal for

want of jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on May 23, 2019. No motion for

new trial was filed. Appellant filed her notice of appeal on September 4, 2019. On

September 10, 2019, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected and that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court’s directive. Appellant

has not filed a response to the Court’s directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant’s notice of appeal, filed more than three months after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.           See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing

a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.


                                             2
CODE CRIM. PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240 (Tex.

Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                            LETICIA HINOJOSA
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of October, 2019.




                                           3